Hooker, J.
The bill in this cause prays the cancellation of some deeds, given by a mother to her two sons, on the ground of fraud. The only question raised is one of fact. We have examined the testimony and find an absence of anything like fraud on the part of the defend*344ants. It is like many other cases where a parent conveys her property to children, and dissatisfaction, discontent, and quarrels follow. Happily the complainant has reserved to herself a life estate in the premises from which she gets rent, so that the case is not one where the property has been dissipated and the parent neglected.
We think the decree dismissing the bill was right, and it is affirmed, with costs.
Ostrander, Moore, MoAlvay, and Brooke, JJ., concurred.